DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 with PD-L1 antibody of SEQ ID NOs: 18 and 19, linker SEQ ID NO: 6, and VEGFR component being same in the reply filed on 3/21/2022 is acknowledged.  The traversal is on the ground(s) that the references in combination provided could not make contribution over the prior art since Zhang (Cancer Res 2010) teaches VEGFR component derived from VEGFR-1, -2, and -3 that are about 10-15 Kda protein while the second reference (US20130323204) teaches fusing a small peptide AD or DDD moiety (55 aa, 6 Kda) to the C-terminus of light chain of an antibody.  Fusing a bulky moiety such as instantly claimed VEGFR components would result in unpredictability of 3D structure and function of the fusion protein. The argument is considered, but not found persuasive. The reference by Zhang has shown that fusion of VEGFR component to an antibody (VEGFR-Ig) effectively inhibits tumor growth and metastasis. More important, the base claim 1 merely recites VEGFR component fused to C-terminus of antibody light chain, there is no size or structural limitation for VEGFR required in the claim.  One domain of VEGFR could be as small as 100 amino acids in length, which is not much bigger than AD or DDD moiety. In addition, the claim as written, the claimed antibody-VEGFR fusion protein has no requirement for its function or 3D structure. Although one skilled in the art would have expectation for the function of the fusion protein, applicant does not provide evidence showing the small difference in protein size would make difference in the function of the antibody-fusion protein.  For the reason the requirement is still deemed proper and is therefore made FINAL.
Claims 8, 14-20, 23-25, 28-32, 36, and 38-40 have been cancelled.
Claims 1-7, 9-13, 21-22, 26-27, 33-35 and 37 are pending.
Claims 21-22, 26-27, 34-35 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. 
Claims 1-7, 9-13, and 33, directed to an antibody-VEGFR fusion protein (elect antibody to checkpoint protein PD-L1), are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 4/21/2021 and 3/21/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claims 1-6, 9-11, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) in view of Qu et al (WO2015109898, published July 2015) as evidenced by sequence alignment.
Gillies S. teaches antibody fusion protein comprising antibody light chain and a protein/peptide, wherein the protein/peptide is fused to the C-terminus of the antibody light chain (abstract, and summary).  Gillies S. teaches the protein/peptides are cytokines or enzymes etc. (immunocytokines). and the cytokines in first and second light chains could be the same or different (page 22, line 2-3 from bottom and figure 2-right and 3-right). Gillies S. teaches method of making such antibody fusion proteins (examples 1-3).  Gillies S. teaches that the advantage of light chain fusion at C-terminus as compared to fusion at heavy chain have significantly longer half-lives, increase bioavailability such as ADCC and CDC effector function, and remain cytokine activity (page 8 and examples 4-8).  Gillies S. further teaches linker peptide including (Gly4-Ser)x between the peptide sequence and light chain (page 9, para 2).  Gly4-Ser)3 has the identical sequence as the instant SEQ ID NO: 6 (GGGGSGGGGSGGGGS).  Gillies S. also teach the antibody fusion protein binds to tumor associated antigen (page 16 and 22).
Gillies S. does not teach the fusion peptide being VEGFR or component thereof.
VEGFR or its component in a fusion construct has been practice for many years.  For example, Qu et al teach an antibody-fusion protein including PDX-IgG fused to VEGFR component, wherein the VEGFR component comprising VEGFR extracellular domain Flt-1 and Flk-1 (D2 and D3) as evidenced by sequence alignment below from aa 264 to 468 (highlight region below).  Qu et al teach the same linker peptide as well. Qu et al also teach method and utility of the fusion protein used for treating and antibody bound antigen and VEGF related diseases.

DT   24-SEP-2015 (first entry)
DE   Fusion protein VTEP-26, SEQ 24.
KW   Immunoglobulin gamma 1; PDGF receptor; PDGFR protein;
KW   age related macular degeneration; antibody production; antibody therapy;
KW   cancer; cytostatic; diabetic retinopathy; fusion protein;
KW   heavy chain variable region; ophthalmological; prophylactic to disease;
KW   recombinant protein; therapeutic; vasotropic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..116
FT                  /note= "PDGFR binding peptide PDX1-IgG VH region of SEQ 3
FT                   (seeBCD01791)"
FT   Peptide         117..131
FT                   /label= Linker peptide
FT   Region          132..239
FT                  /note= "PDGFR binding peptide PDX1-IgG VL region of SEQ 6
FT                   (seeBCD01794)"
FT   Region          240..263
FT                   /note= "Linker peptide"
FT   Region          264..468
FT                   /note= "VEGFR extracellular domain Flt-1 and Flk-1 (D2 
FT                   and D3) of SEQ 1 (see BCD01789)"
FT   Region          469..472
FT                   /note= "Immunoglobulin gamma 1 (IgG1)Fc hinge region Fc-
FT                   H1 of SEQ 10 (seeBCD01798)"
FT   Region          474..695
FT                   /note= "Immunoglobulin gamma 1 (IgG1) Fc region Fc-1 of 
FT                   SEQ 7 (seeBCD01795)"
CC PN   WO2015109898-A1.
CC PD   30-JUL-2015.
CC PF   11-DEC-2014; 2014WO-CN093555.
PR   24-JAN-2014; 2014CN-10033821.
CC PA   (SHAN-) SHANGHAI HENGRUI PHARM CO LTD.
CC PA   (JIAN-) JIANGSU HENGRUI MEDICINE CO LTD.
CC PI   Qu X,  Cao G,  Ye X,  Chen K,  Zhang L,  Xu Z,  Yuan J,  Pan Q;
CC PI   Guan Y;
CC PT   New bispecific specific fusion protein comprising vascular endothelial 
CC PT   growth factor binding peptide and platelet-derived growth factor 
CC PT   receptors beta binding peptide, useful for e.g. treating mammalian 
CC PT   (human) tumor or eye disease.
CC PS   Claim 14; SEQ ID NO 24; 42pp; Chinese.
CC   The present invention relates to a novel bispecific specific fusion 
CC   protein comprising vascular endothelial growth factor receptor (VEGFR) 
CC   binding peptide and platelet-derived growth factor receptors (PDGFR) beta
CC   binding peptide. The invention further discloses: (1) an expression 
CC   precursor, comprising the signal peptide and bispecific fusion 
CC   protein/PDGFR-beta antibody derivative; (2)a polynucleotide encoding the
CC   expression precursor; (3) an expression vector, comprising the 
CC   polynucleotide; (4) a host cell comprising the expression vector; (5) a 
CC   medicine composition, comprising bispecific fusion protein/PDGFR-beta 
CC   antibody derivative and a carrier; and (7) a method for preparing PDGFR-
CC   beta antibody derivative. The medicine composition is useful for treating
CC   mammalian (preferably human) VEGF and PDGFR-beta related diseases or 
CC   disorder (preferably inhibiting VEGF and PDGF signaling pathway), tumor 
CC   or eye disease, diabetic retinopathy or wet age-related macular 
CC   degeneration (AMD). The present sequence is a fusion protein VTEP-26 
CC   (comprising PDGFR binding peptide PDX1-IgG VH region of SEQ 3 
CC   (seeBCD01791), linker, PDGFR binding peptide PDX1-IgG VL region of SEQ 6 
CC   (seeBCD01794), VEGFR extracellular domain Flt-1 and Flk-1 (D2 and D3) of 
CC   SEQ 1 (seeBCD01789), Immunoglobulin gamma 1 (IgG1) Fc hinge region Fc-H1 
CC   of SEQ 10 (seeBCD01798), and IgG1 Fc region Fc-1 of SEQ 7 (seeBCD01795)) 
CC   useful for treating diseases.
XX
SQ   Sequence 695 AA;

  Query Match             62.6%;  Score 1497;  DB 22;  Length 695;
  Best Local Similarity   65.9%;  
  Matches  301;  Conservative   17;  Mismatches   19;  Indels  120;  Gaps    4;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVGSSYLAWYQQKPGQAPRLLIYGAFSRATGIP 60
              ::|:|||| :|| | |:| |::|:||| : |::| |||||||:||:|||| | :  ||:|
Db        132 DVVMTQSPSSLSASVGDRVTITCQASQDI-SNWLNWYQQKPGKAPKLLIYEASNLETGVP 190

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIKRTVAAPSVFIFP 120
               |||||||||||| ||| |:||| | |||||| :   |||||||||||            
Db        191 SRFSGSGSGTDFTFTISSLQPEDIATYYCQQYNNVLRTFGQGTKVEIK------------ 238

Qy        121 PSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTL 180
                                                                          
Db        239 ------------------------------------------------------------ 238

Qy        181 TLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTGGGGSGGGGSGGGGSGGGGSGGGG 240
                                                       |||||||||||||||||||
Db        239 -----------------------------------------GGGGSGGGGSGGGGSGGGG 257

Qy        241 SGGGGSTGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPD 300
              ||||||  ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        258 SGGGGS--SDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPD 315

Qy        301 GKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 GKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGI 375

Qy        361 ELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVLSPVNRDLKTQSGSEMKKFLS 420
              ||||||||||||||||||||||||||||||||||||||    ||||||||||||||||||
Db        376 ELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKL----VNRDLKTQSGSEMKKFLS 431

Qy        421 TLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 457
              |||||||||||||||||||||||||||||||||||||
Db        432 TLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 468


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make antibody light chain fusion protein as claimed with expected result.  To increase the antibody’s stability and keep the ADCC and ADC function of antibody function protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies S. and Qu to make the antibody-VEGF fusion protein formed by fusing VEGFR to the C-terminus of light chain because Qu et al have shown the same VEGFR component and method/utility of using VEGFR fusion antibody as medication for treating a disease and Gillies S. has shown the advantages of fusing the protein/peptide to C-terminus of light chain of antibody.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make antibody light chain VEGFR fusion because Gillies S. and Qu have shown a method of making and using such fusion protein.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
	
2.	Claims 1-6, and 9-11, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) in view of Hong et al (US Patent 9605043, published 2017) as evidenced by sequence alignment or Daly et al (US2010087632). 
	The teachings of Gillies S. on fusing a functional active peptide to a light chain antibody at C-terminus are set forth above.
Gillies S. does not teach the fusion peptide being VEGFR or component thereof.
Hong et al teach fusing a VEGFR component to an antibody and the VEGFR component being the extracellular domain and having the similar sequence as VEGFR component as claimed (see sequence alignment at aa 255-445, below). 
; Patent No. 9605043
;  APPLICANT: HONG, HYO JEONG
;  APPLICANT:SINGH, ROHIT
;  TITLE OF INVENTION: FUSION PROTEIN FOR SUPPRESSING CANCER CELL GROWTH AND
;  TITLE OF INVENTION:SUPPRESSING VASCULOGENESIS, AND ANTICANCER COMPOSITION
;  TITLE OF INVENTION:COMPRISING SAME
;  FILE REFERENCE: Q208759
;  CURRENT APPLICATION NUMBER: US/14/125,021A
;  CURRENT FILING DATE: 2013-12-09
;  PRIOR APPLICATION NUMBER: PCT/KR2012/004531
; SEQ ID NO 18
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:sc4D5-VEGF-trap(Fc) 1 fusion polypeptide
US-14-125-021A-18

  Query Match             56.1%;  Score 1341.5;  DB 11;  Length 675;
  Best Local Similarity   60.2%;  
  Matches  275;  Conservative   17;  Mismatches   18;  Indels  147;  Gaps    3;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVGSSYLAWYQQKPGQAPRLLIYGAFSRATGIP 60
              :| :|||| :|| | |:| |::||||| | :: :||||||||:||:|||| |    :|:|
Db        136 DIQMTQSPSSLSASVGDRVTITCRASQDVNTA-VAWYQQKPGKAPKLLIYSASFLYSGVP 194

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIKRTVAAPSVFIFP 120
               ||||| |||||||||| |:||||| |||||: ::| ||||||||||||           
Db        195 SRFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKR----------- 243

Qy        121 PSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTL 180
                                                                          
Db        244 ------------------------------------------------------------ 243

Qy        181 TLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTGGGGSGGGGSGGGGSGGGGSGGGG 240
                                                                          
Db        244 ------------------------------------------------------------ 243

Qy        241 SGGGGSTGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPD 300
                         |||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 -----------GRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPD 292

Qy        301 GKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        293 GKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGI 352

Qy        361 ELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVLSPVNRDLKTQSGSEMKKFLS 420
              ||||||||||||||||||||||||||||||||||||||    ||||||||||||||||||
Db        353 ELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKL----VNRDLKTQSGSEMKKFLS 408

Qy        421 TLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 457
              |||||||||||||||||||||||||||||||||||||
Db        409 TLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 445

	Daly et al teach VEGFR or component that is the extracellular domain and has the similar sequence as VEGFR component as claimed as evidenced by sequence alignment (see sequence below).  Daly et al also teach that the VEGFR component sequence is a part of VEGF mini-trap fusion protein.
QY=SEQID NO: 8

DE   VEGF mini-trap fusion protein, SEQ ID 28.
OS   Homo sapiens.
OS   Synthetic.
CC PN   US20100087632-A1.
CC PD   08-APR-2010.
CC PA   (REGE-) REGENERON PHARM INC.
CC PI   Daly TJ,  Fandl JP,  Papadopoulos NJ;
XX
DR   WPI; 2010-E03006/25.
CC PT   New vascular endothelial growth factor (VEGF)-binding fusion protein, 
CC PT   useful for treating VEGF-associated conditions and diseases, e.g. tumor, 
CC PT   psoriasis, arthritis, asthma, inflammation, or age related macular 
CC PT   degeneration.
XX
CC PS   Example 7; SEQ ID NO 28; 26pp; English.
XX
CC   The present invention relates to a novel vascular endothelial growth 
CC   factor (VEGF) binding fusion protein. The VEGF-binding fusion protein 
CC   consists of R1, R2, and a multimerizing component (MC), where R1 is VEGF 
CC   receptor component immunoglobulin (Ig) domain 2 of Flt-1 and R2 is Ig 
CC   domain 3 of Flk-1, where the VEGF-binding fusion protein exhibits an 
CC   affinity for VEGF of at least about 1 pM. The fusion protein is useful 
CC   for treating VEGF-associated conditions and diseases e.g. tumor, edema 
CC   associated with inflammatory disorders such as psoriasis, arthritis, 
CC   rheumatoid arthritis, asthma, generalized edema associated with burns, 
CC   ascites and pleural effusion associated with tumors, inflammation or 
CC   trauma, chronic airway inflammation, capillary leak syndrome, sepsis, 
CC   kidney disease associated with increased leakage of protein, pancreatic 
CC   ductal adenocarcinoma (PDAC) and eye disorders such as age related 
CC   muscular degeneration and diabetic retinopathy. The present sequence 
CC   represents a VEGF mini-trap fusion protein expressed by the plasmid 
CC   construct in the exemplification of the invention.
SQ   Sequence 237 AA;

  Query Match             96.8%;  Score 1064;  DB 17;  Length 237;
  Best Local Similarity   97.6%;  
  Matches  206;  Conservative    1;  Mismatches    0;  Indels    4;  Gaps    1;

Qy          1 TGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIW 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         25 SGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIW 84

Qy         61 DSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         85 DSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGE 144

Qy        121 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVLSPVNRDLKTQSGSEMKKFLSTLTIDG 180
              ||||||||||||||||||||||||||||||||    ||||||||||||||||||||||||
Db        145 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKL----VNRDLKTQSGSEMKKFLSTLTIDG 200

Qy        181 VTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 211
              |||||||||||||||||||||||||||||||
Db        201 VTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 231

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make antibody light chain-fusion protein as claimed with expected result.  To increase the antibody stability and keep the ADCC and ADC function of antibody function protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies S. and Qu to make the antibody-VEGF fusion protein formed by fusing VEGFR to the light chain C-terminus because Qu et al have shown the method and utility of using VEGFR fusion antibody as medication for treating a disease and Gillies S. has shown all the advantages of fusing the a protein/peptide to C-terminus of light chain of antibody.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make antibody light chain VEGFR fusion because Gillies S. have shown a method of making and using such fusion protein.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
3.	Claims 1-6, 9-11, 12-13, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) and Qu et al (WO2015109898, published July 2015) as evidenced by sequence alignment as applied above, further in view of Lo et al (US20160177276A1, published July 2016) as evidenced by sequence alignment.
	The teachings of Gillies and Qu et al are set forth above. 
	The references do not teach antibody in the fusion protein binding` to checkpoint molecule PD-L1 (claims 12-13, elect heavy and light chains of SEQ ID NO: 18 and 19 of claim 13-(iii).
	The antibody to PD-L1 comprising heavy chain of SEQ ID NO: 18 and light chain of SEQ ID NO: 19 are a well-known antibody, for example, as disclosed by Lo et al, who teach antibody fusion proteins including an anti-PD-L1 antibody, that has the identical heavy and light chain sequences as the instant heavy and light chains of SEQ ID NO: 18 and 19 as evidenced by sequence alignment below and [157].  Lo et al also teach the antibody fused to a peptide Sirp-alpha (signal regulatory protein α, CD172 α) expressed on immune cells ([0059] and title).

QY= SEQ ID NO: 18 (heavy chain of anti-PD-L1, claim 13-(iii))
US-14-827-003-121
; Publication No. US20160177276A
;  APPLICANT: LO, KIN-MING
;  APPLICANT:ZIZLSPERGER, NORA
;  APPLICANT:SIRCAR, AROOP
;  TITLE OF INVENTION: SIRP-ALPHA IMMUNOGLOBULIN FUSION PROTEINS
;  CURRENT FILING DATE: 2016-02-29
;  PRIOR APPLICATION NUMBER: 62/038,196
;  PRIOR FILING DATE: 2014-08-15
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide

  Query Match             100.0%;  Score 2409;  DB 14;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  448;  Conservative   0;  Mismatches  0;  Indels  0;  Gaps  0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDSWIHWVRQAPGKGLEWVAWISPYGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDSWIHWVRQAPGKGLEWVAWISPYGGSTYY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCARRHWPGGFDYWGQGTLVTVSSAS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCARRHWPGGFDYWGQGTLVTVSSAS 120

Qy        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180

Qy        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS 240

Qy        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYAST 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYAST 300

Qy        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMT 360

Qy        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ 420

Qy        421 GNVFSCSVMHEALHNHYTQKSLSLSPGK 448
              ||||||||||||||||||||||||||||
Db        421 GNVFSCSVMHEALHNHYTQKSLSLSPGK 448

QY=SEQ ID NO: 19 (light chain of anti-PD-L1 antibody, claim 13-(iii))
US-14-827-003-122
Publication No. US20160177276A1


  Query Match             100.0%;  Score 1107;  DB 4;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYLYHPATFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYLYHPATFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make anti-PD-L1 antibody light chain-fusion protein as claimed with expected result.  To increase anti-PD-L1 antibody stability, reduce the VEGF levels in cancer environment, and keep the ADCC and ADC function of the antibody fusion protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies S. and Qu to the teaching of Lo to make the anti-PD-L1 antibody-VEGFR fusion protein formed by fusing VEGFR to the C-terminus of the antibody light chain because Qu has shown the method and utility of using VEGFR fusion antibody as medication for treating a disease, Gillies has shown all the advantages of fusing the a protein/peptide to C-terminus of light chain of antibody and Lo has made anti-PD-L1 antibody available.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make anti-PD-L1 antibody light chain VEGFR fusion because Gillies has shown a method of making and using such fusion protein and Lo has shown the identical antibody to PD-L1 as claimed and fusion protein with the antibody.  Therefore, the references in combination teach every limitation of the claims and the one skilled in the art would arrive at current invention absent unexpected results. 
4.	Claims 1-6, 9-11, 12-13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) and Hong et al (US Patent 9605043, published 2017) OR Daly et al (US2010087632) as evidenced by sequence alignment as applied above, and further in view of Lo et al (US20160177276A1, published July 2016) as evidenced by sequence alignment.
	The teachings of Gillies and Hong or Daly are set forth above. 
	The references do not teach antibody in the fusion protein binds to checkpoint molecule PD-L1 (elect SEQ ID NO: 18 and 19 as heavy and light chain) of claim 13-(iii).
	The teaching of Lo et al on PD-L1 antibody and fusion protein thereof is set forth above.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make anti-PD-L1 antibody light chain-fusion protein as claimed with expected result.  To increase anti-PD-L1 antibody stability, reduce the VEGF levels in cancer environment and keep the ADCC and ADC function of the antibody fusion protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies with Hong or with Daly to the teaching of Lo to make the anti-PD-L1 antibody-VEGFR fusion protein formed by fusing VEGFR to the C-terminus of the antibody light chain because Hong or Daly has shown the method and utility of using VEGFR fusion antibody as medication for treating a disease, Gillies has shown the advantages of fusing the a protein/peptide to C-terminus of light chain of antibody and Lo has made anti-PD-L1 antibody available.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make anti-PD-L1 antibody light chain VEGFR fusion because Gillies has shown a method of making and using such fusion protein and Lo has shown the identical antibody to PD-L1 as claimed and fusion protein with the antibody.  Therefore, the references in combination teach every limitation of the claims and the one skilled in the art would arrive at current invention absent unexpected results.
Claim Objection 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Conclusion
No claim is allowed.

SEQ ID NO: 8 is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642